Citation Nr: 0520550	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  04-31 613A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
residuals of a right knee injury.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
left shoulder disorder.

3.  Entitlement to service connection for skin cancer, to 
include as due to exposure to herbicides in service.

4.  Entitlement to service connection for a bilateral hip and 
right ankle disorder, to include as secondary to a service 
connected left knee disorder.

5.  Entitlement to service connection for memory loss, to 
include as secondary to head injury.  

6.  Entitlement to service connection for neck pain.

7.  Entitlement to service connection for varicose veins.
8.  Entitlement to service connection for seizures.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from July 1968 to July 1972.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

The claimant testified before the undersigned at a video 
Board hearing in April 2005.  A transcript of that hearing is 
associated with the claims folder.

The veteran has also raised the issues of entitlement to 
service connection for back and left ankle disorders 
secondary to his service connected left knee disorder.  These 
matters are not currently developed or certified for 
appellate review.  Accordingly, they are referred to the RO 
for appropriate action.  Also, the current claim of service 
connection for a right knee disorder includes a claim that 
disability is due to a service connected left knee 
disability.  That matter was not addressed in the January 
2004 determination and the current claim is considered a new 
claim.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The RO denied service connection for a right knee 
disorder in rating decisions dated November 1972 and March 
2002.  The RO properly notified the veteran, who did not 
initiate an appeal of those decisions.

3.  Evidence received since the last unappealed rating action 
is cumulative of evidence previously of record and does not 
raise a reasonable possibility of substantiating the claim 
for the right knee.

4.  The RO denied service connection for a left shoulder 
disorder in November 1999, May 2000, and May 2001 rating 
decisions and properly notified the veteran, who did not 
initiate an appeal of these decisions.

5.  Evidence received since the May 2001 rating decision is 
not cumulative of evidence previously of record and does 
raises a reasonable possibility of substantiating the claim 
for the left shoulder.

6.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era; thus, he is presumed to 
have been exposed to herbicides.

7.  Skin cancer has not been recognized by VA as being 
etiologically related to exposure to herbicide agents used in 
Vietnam.

8.  The veteran does not have a skin cancer, a left shoulder 
disorder, a hip disorder, a right ankle disorder, memory 
loss, neck pain, varicose veins, or seizures that had their 
onset during active duty or that are otherwise related to his 
service.

CONCLUSIONS OF LAW

1.  No new and material evidence that raises a reasonable 
possibility of substantiating the claim has been received 
since the November 1972 rating decision to reopen a claim for 
service connection for a right knee disorder.  38 U.S.C.A.  
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).

2.  New and material evidence that raises a reasonable 
possibility of substantiating the claim has been received 
since the May 2001 rating decision to reopen a claim for 
service connection for a left shoulder disorder.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).

3.  Service connection for a left shoulder disorder is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2004).

4.  Skin cancer, a bilateral hip disorder, a right ankle 
disorder, memory loss, neck pain, varicose veins, or seizures 
were not incurred or aggravated in service. 38 U.S.C.A. 
§§  1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service. 38 U.S.C.A. §§ 101(16), 1110 (West 
2002).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).   

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed more than one 
year after discharge may still be service connected if all 
the evidence, including pertinent service records, 
establishes that the disorder was incurred in service.  38 
C.F.R. § 3.303(d).  

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f) (West 2002). 

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed. The exception to 
this rule is described under 38 U.S.C.A.  § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall open the claim and review the former 
disposition of the claim."  Therefore, once an RO decision 
becomes final under section 7105(c), absent submission of new 
and material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A.  §§ 5108, 7105(c); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an un-established fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does 
not require the Secretary to consider the patently incredible 
to be credible").

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a), 3.159(c) (2004).  These 
specific provisions are applicable only to claims filed on or 
after August 29, 2001.  66 Fed. Reg. at 45,620.  Because the 
veteran's claim was received in December 2001, the amended 
regulations apply.

New and Material Evidence Claims

1.  Right knee disorder

The veteran submitted his original claim for service 
connection for a right knee disorder in July 1972.  The RO 
denied that claim in a November 1972 rating decision, finding 
that while there was evidence of injury to the knees in 
service, there was no showing of a current disability.  
Although the RO provided notice of the denial, the veteran 
did not initiate an appeal.  Therefore, the RO's decision of 
November 1972 is final. 

On several occasions since the November 1972 rating decision, 
the veteran has attempted to re-open his claim for the right 
knee.  However, in November 1999, March 2001, March 2002, and 
January 2004 rating decisions the RO declined to re-open the 
veteran's claim finding, each time that no "new and material 
evidence" had been submitted.  The veteran submitted a 
Notice of Disagreement (NOD) to the January 2004 decision in 
March 2004 and timely perfected an appeal of those actions to 
the Board.

Upon review of the record, the Board finds that while some of 
the evidence received since the last final denial of this 
claim by the RO is new, such evidence does not raise a 
reasonable possibility of substantiating the claim.  For 
instance, VA outpatient treatment reports show complaints of 
bilateral knee pain.  These reports, while new evidence, do 
not support the veteran's claim that this disorder is related 
to his service in that ended in 1972.  The Board notes that 
pain alone, without a diagnosed or identifiable underlying 
malady or condition does not in and of itself constitute a 
disability for which service connection may be granted. See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  There 
is still no clear showing of a diagnosed right knee disorder 
or an indication that this alleged disorder is related to 
service.  Therefore, the veteran's claim for a right knee 
disorder is not reopened.  38 U.S.C.A. § 5108.

2.  Left shoulder disorder

The veteran submitted his original claim for service 
connection for a left shoulder disorder in July 1999.  The RO 
denied that claim in a November 1999 rating decision, finding 
that while there was evidence of injury to the left scapula 
in service, the veteran's separation examination was normal 
and there was no nexus between the veteran's current left 
shoulder disorder and service.  Subsequent to this rating 
decision, private medical records were submitted dated from 
September 1974 to March 1981 which showed that the veteran 
injured his left shoulder at work in September 1974, over two 
years after service.  In May 2000 and May 2001 rating 
decisions, the RO confirmed their previous denial of the 
veteran's claim for the same reasons.  Although the RO 
provided notice of the denial, the veteran did not initiate 
an appeal.  Therefore, the RO's decisions of November 1999, 
May 2000, and May 2001 are final.  

In December 2001, the veteran attempted to re-open his claim 
for a left shoulder disability.  In January 2004, the RO 
declined to re-open the veteran's claim finding that no "new 
and material evidence" had been submitted.  

Upon review of the record, the Board finds that evidence 
received since the May 2001 rating decision is new and 
material.  Specifically, correspondence dated in March 2002 
from the veteran's private physician, Dr. "L.", contains a 
nexus opinion linking the veteran's left shoulder disorder to 
service.  Assuming the credibility of this evidence, see 
Justus, supra, the additional evidence is sufficiently 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).




Service Connection Claims

1.	Left shoulder disorder

The second step for the Board in this case is to assess the 
new and material evidence in the context of the other 
evidence of record and make new factual determinations.  See 
Masors v. Derwinski, 2 Vet. App. 181, 185 (1992) (quoting 
Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991), and 
Jones v. Derwinski, 1 Vet. App. 210, 215 (1991)).  A finding 
of "new and material" evidence does not mean that the case 
will be allowed, just that the case will be reopened and new 
evidence considered in the context of all other evidence for 
a new determination of the issues.  Smith v. Derwinski, 
1 Vet. App. 178, 179-80 (1991).

The Board has considered whether adjudicating this claim on a 
de novo basis at this time would prejudice the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  This issue was 
addressed by the Court in Sutton v. Brown, 9 Vet. App. 553 
(1996).  In Sutton, the Court stated, in pertinent part:

Although the veteran may have argued the 
merits of his claim before the Board, 
reviewed the [independent medical 
opinion], submitted additional evidence 
in rebuttal, and stated that he had 
nothing further to present, the Board was 
nevertheless required under Bernard, to 
ask the veteran if he objected to Board 
adjudication in the first instance.  
[citations omitted].  Alternatively, 
failing to make that inquiry of the 
veteran, the [Board] decision should, 
under Bernard, have explained, as part of 
its statement of reasons or bases, why 
there was no prejudice to the veteran 
from its adjudication of the claim on the 
merits without first remanding the matter 
to the RO. 

Id. at 565.

Under Bernard, the Board must determine if the veteran has 
been given both adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and whether, if such notice has not been provided, 
the veteran has been prejudiced thereby.  Bernard, 4 Vet. 
App. at 393.  

In this case, over several years, the veteran has been 
provided with the pertinent laws and regulations regarding 
service connection, the issue before the Board at this time.  
He has been given the opportunity to review the evidence of 
record and submit arguments in support of his claims.  The 
veteran has provided testimony on this issue.  The veteran's 
arguments have focused squarely on the issue of service 
connection, not whether new and material evidence has been 
submitted.  

Based on the above, the Board finds that the veteran would 
not be prejudiced by the adjudication of his claim at this 
time.  Accordingly, there is no basis for an additional delay 
in the adjudication of this case and the Board will proceed 
with the adjudication of the claim of entitlement to service 
connection on a de novo basis.

Having reopened the claim for service connection for a left 
shoulder disorder, the veteran's appeal must now be 
considered based on all the evidence of record.  The fact 
that the RO decided the veteran's claim upon a finding that 
the veteran had not presented new and material evidence to 
reopen the claim does not limit the scope of the Board's 
review of the matter on appeal.  Bernard, 4 Vet. App. at 392-
94.

The veteran contends that he injured his left shoulder in 
parachute school in 1968.  The veteran further contends that 
he re-injured his left shoulder a few years after service in 
1974 on-the-job.  Service medical records show that the 
veteran fell down a ladder and hit his left scapula in 
December 1968.  There was good range of motion and no further 
treatment.  The veteran's July 1972 separation examination 
was normal.  Also, an August 1972 VA examination stated that 
the left shoulder was negative for abnormalities.  Such 
medical records provide only evidence against this claim. 

Private medical and worker's compensation records dated from 
December 1974 to March 1981 show that the veteran was treated 
for an on-the-job injury to the left shoulder in September 
1974.  

In a March 2002 statement, the veteran's private physician, 
Dr. L., stated that he treated the veteran for a left 
shoulder disorder in 1976.  Dr. L. opined that the September 
1974 on-the-job accident was an exacerbation of the veteran's 
pre-existing left shoulder injury incurred in service.  

The veteran was afforded a VA examination in May 2001.  The 
examiner was specifically asked to review the veteran's 
service medical and post-service medical records, to examine 
the veteran's left shoulder for any residual disability or 
limitation, and to provide an opinion as to whether the 
veteran's current left shoulder disability was due to the in-
service injury or the injury after service.  During the 
examination the examiner elicited a history from the veteran 
of his left shoulder disorder.  The veteran complained of 
frequent shoulder dislocations in service.  

On physical examination, the examiner found that the 
veteran's left shoulder was severely limited and represented 
a severe functional loss and limitation.  Based upon this 
examination, the examiner was unable to establish a 
connection between the veteran's current left shoulder 
disorder and service. While the VA examiner noted that the 
veteran's story of frequent dislocations and relocations in 
service are plausible "the record does not show connecting 
evidence between the in service injury and the present or 
current residual."  

The Board is charged with the duty to assess the credibility 
and weight to be given to the evidence.  Klekar v. West, 12 
Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  Indeed, the Court has declared that in 
adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the 
Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  Evans v. 
West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 
429, 433 (1995).

A clear preponderance of the evidence is against a finding of 
service connection for a left shoulder disorder.  While the 
March 2002 private opinion from Dr. L. found that the 
veteran's 1974 injury was an exacerbation of the veteran's in 
service injury, it is apparent that the veteran's clinical 
history was obtained from the veteran.  It was not indicated 
that Dr. L. either reviewed or had access to the veteran's 
service medical records.  The Court has held that medical 
opinions, which are speculative, general or inconclusive in 
nature, cannot support a claim. See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  The 
Board finds this opinion to be of very limited probative 
weight.

The Board finds the May 2001 VA medical opinion to have the 
most evidentiary weight.  The Board finds that the VA 
examiner is competent to render a medical opinion as to 
whether the veteran's current left shoulder disorder is 
related to service.  See Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 
(1997).  The veteran was afforded a physical examination, and 
the VA examiner reviewed the veteran's medical records and 
discussed all relevant evidence regarding the veteran's left 
shoulder.  He provided reasons and bases for his conclusion 
and pointed to the evidence that supported his conclusion.  
In assessing such evidence, whether a physician provides a 
basis for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000).

While service medical records show an injury to the left 
shoulder in service, it also appears that the veteran fully 
recovered from this injury.  The preponderance of the 
evidence is against a finding that the veteran's in service 
injury to the left shoulder is at all related to the 
September 1974 subsequent on-the-job injury.  Even though the 
veteran feels that his left shoulder disorder is related to 
service, he is a lay person without medical training or 
expertise, and is not qualified to offer opinions regarding 
the diagnosis or etiology of medical conditions.  Grottveit, 
5 Vet. App. at 93;  Espiritu, 2 Vet. App. at 494-5.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a left shoulder disability and 
there is no doubt to be resolved.  See Gilbert, 1 Vet. App. 
at 55.

2.  Service connection for skin cancer

The Board finds that the preponderance of the evidence is 
against the claim of service connection for skin cancer on 
both a direct and presumptive basis.  Though the veteran 
served in the Republic of Vietnam during the Vietnam War and 
is therefore presumed to have been exposed to Agent Orange 
during service, the Board observes that "skin cancer" is 
not listed among the disorders for which a presumption based 
on herbicide exposure is warranted under section 3.309(e).  
Beyond this fact, there is no diagnosis of skin cancer in the 
claims folder.  Current disability is required in order to 
establish service connection.  Boyer, 210 F.3d at 1353; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Even 
though the veteran feels that he has skin cancer, he is a lay 
person without medical training or expertise, and is not 
qualified to offer opinions regarding the diagnosis or 
etiology of medical conditions.  Thus, his opinion is not 
competent medical evidence.  Grottveit, 5 Vet. App. at 93;  
Espiritu, 2 Vet. App. at 494-5.  It is important for the 
veteran to understand that the removal of skin growths by his 
doctor does not clearly indicate that the veteran currently 
has, or did have, skin cancer.  Therefore, the preponderance 
of evidence is against service connection for skin cancer.  
38 U.S.C.A. § 5107(b).

	2.  Hips and right ankle disorders, a disability 
manifested by neck pain, varicose veins, and a disability 
manifested by memory loss.

In this case, the Board finds that service connection for 
hips and right ankle disorders, a disability manifested by 
neck pain, varicose veins, and a disability manifested by 
memory loss is not in order on either direct or secondary 
bases.  There is no evidence of any of these disorders in 
service nor is there a current diagnosis of any of the above 
six disorders.  An X-ray dated in January 2002 shows an 
unremarkable right hip, knee and ankle, and while there are 
complaints of neck pain, varicose veins, and memory loss in 
the veteran's medical records, there is no evidence of actual 
disorders.  As was stated earlier, current disability is 
required in order to establish service connection.  Boyer, 
210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  The veteran's 
claim for service connection implicitly includes the 
assertion that he currently suffers from hips and right ankle 
disorders, a disability manifested by neck pain, varicose 
veins, and a disability manifested by memory loss, but his 
personal opinion as a lay person not trained in medicine is 
not competent evidence needed to establish a diagnosis of a 
disorder or its relationship to service.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  The service 
records and post-service records provide evidence against 
these claims.  Therefore, the preponderance of evidence is 
against service connection for hips and right ankle 
disorders, a disability manifested by neck pain, varicose 
veins, and a disability manifested by memory loss.  38 
U.S.C.A. § 5107(b).

	3.  Seizures

The veteran contends that service connection for a disability 
manifested by seizures is warranted.  In an April 2005 Board 
hearing, the veteran testified that he was injured in a taxi-
cab accident in Japan during service in March 1972.  The 
veteran stated that he bumped his head in this accident and 
was taken back to his ship by fellow Marines.  There is no 
mention of this accident in the veteran's service medical 
records and no indication of head trauma at any other time in 
service.  Also, the veteran's July 1972 separation 
examination is normal and the first showing of seizures in 
the claims folder is dated in June 2001, nearly 30 years 
after service.  

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
many of the claimed disorders.  The United States Court of 
Appeals for the Federal Circuit has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 
1333 (Fed. Cir. 2000).

The veteran has submitted two statements from his private 
physician, Dr. "S.".  In a March 2002 statement, Dr. S. 
reported a history, as given by the veteran, of a 1972 in 
service taxi cab accident in Japan.  Dr. S. reported a 
diagnosis of organic brain syndrome and neurocognitive 
dysfunction secondary to traumatic brain insult (TBI) and 
opined that the veteran's condition was "compatible with the 
type and severity of TBI reported by [the veteran.]"  A May 
2003 statement from Dr. S. reiterated this opinion.    

In this case, the Board finds that service connection for a 
disability manifested by seizures is not in order.  
Initially, the Board notes that there is evidence of a 
current neurocognitive disorder.  However, there is no 
connection shown between this disorder and the veteran's 
military service.  There is nothing in the veteran's service 
medical or personnel records that corroborate the veteran's 
claimed 1972 taxi cab accident and there is no indication 
that the veteran suffered or complained of head trauma during 
service.  As was stated earlier, the veteran's July 1972 
separation examination is normal and the first indication of 
seizures in the claims folder is dated in June 2001, nearly 
30 years after service.  

The Board recognizes that Dr. S. related the veteran's 
current seizure condition to service.  Nevertheless, the fact 
that Dr. S.'s statement refers to the alleged 1972 taxi cab 
accident does not corroborate that the event occurred.  The 
Board finds it significant that Dr. S.'s statement failed to 
indicate that he reviewed any of the veteran's service 
medical or personnel records.  It is quite apparent that this 
statement was not based on such a review, since the service 
medical and personnel records are negative for any 
corroboration of the alleged taxi cab accident.  

The fact that Dr. S.'s opinion repeats the veteran's history 
of the 1972 accident does not substantiate that it actually 
occurred.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 
(1993) (an opinion based on an inaccurate factual premise has 
no probative value).  An opinion regarding the etiology of 
the underlying condition is no better than the facts alleged 
by the veteran and, when unenhanced by any additional medical 
comment, does not constitute competent medical evidence.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1994).  A bare 
transcription of lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  See LaShore v. Brown, 
8 Vet. App. 406 (1995).

While the veteran alleges that his current seizure disorder 
is related to service he is not competent to offer an opinion 
as to the etiology of his disorder.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at  494.  The Board finds 
that service and post-service records, as a whole, provide 
very negative evidence against this claim.  Therefore, the 
preponderance of the evidence is against the claim for 
entitlement to service connection for a disability manifested 
by seizures.   
	
Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the Court held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of the letters sent to the veteran in 
January 2002, October 2002, December 2002, January 2003, and 
May 2003.  Since these letters fully provided notice of 
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.   
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In 
addition, by virtue of the rating decision on appeal and the 
statement of the case (SOC) he was provided with specific 
information as to why his claims were being denied, and of 
the evidence that was lacking.  He was also supplied with the 
complete text of 38 C.F.R. § 3.159 in the August 2004 SOC.  

Finally, with respect to element (4), the Board notes that 
through various correspondence and the SOC the veteran was 
generally informed to send any evidence to VA in his 
possession that pertains to his claims.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R.  § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Court's decision in Pelegrini II, held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and that was done in this case.   

The VA has made all efforts to notify and to assist the 
veteran with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the more general notice of the need for any 
evidence in the veteran's possession.  Thus, the VA has 
satisfied its "duty to notify" the veteran.

The claims folder contains all available service medical 
records, VA medical records, and private medical records.  

The claims folder also shows that the veteran is in receipt 
of social security disability benefits (SSA).  The Court has 
held that, while a SSA decision is not controlling for 
purposes of VA adjudications, the decision could 
"pertinent" to a veteran's claim.  See Martin v. Brown, 
4 Vet. App. 136, 140 (1993).  Neither the administrative 
decision awarding these benefits nor the medical records used 
to determine entitlements to benefits are associated with the 
claims folder.  However, a report of contact form dated in 
August 2003 shows that the veteran's social security medical 
records are nearly eight inches thick, requiring several man-
hours to duplicate.  This report of contact form strongly 
implies that VA is already in receipt of many, if not all, of 
the medical records in the social security file.  Finally, 
and most importantly, this report shows that the veteran has 
waived VA's obligation to obtain these records.  The veteran 
has not identified any other outstanding evidence to be 
obtained.  Accordingly, the Board finds that VA has satisfied 
its duty to notify and to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004); Pelegrini II; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The Board declines to obtain medical nexus opinions with 
respect to the above discussed claims for service connection.  
VA is obliged to provide an examination only when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002).  
As was stated earlier, there are no diagnoses for hips and 
right ankle disorders, a disability manifested by neck pain, 
varicose veins, and a disability manifested by memory loss.  
Also, while there is a showing of seizures, there is no 
evidence relating this condition to service that the Board 
finds to be of any probative value.  Service connection may 
not be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2004).  The duty to 
assist is not invoked, even under Charles v. Principi, 16 
Vet. App. 370 (2002), where "no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim."  38 USCA 5103A(a)(2).
  	
ORDER

Because new and material evidence has not been received, the 
claim for service connection for a right knee disorder is not 
reopened; the appeal is denied.

As new and material evidence has been received, the claim for 
service connection for a left shoulder disorder is reopened.

Service connection for a left shoulder disorder is denied.

Service connection for skin cancer is denied.

Service connection for a bilateral hip and right ankle 
disorders are denied.

Service connection for a disability manifested by memory loss 
is denied.

Service connection for a disability manifested by neck pain 
is denied.

Service connection for varicose veins is denied.

Service connection for a disability manifested by seizures is 
denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


